internal_revenue_service department of the treasury washington dc index no number release date person to contact telephone number refer reply to cc dom p si -- plr-113071-99 date date legend partnership city agency a b c d e f g h i k l dear this letter responds to your authorized representative's letter dated a and subsequent submission dated l on behalf of partnership and agency requesting a ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to allow partnership and agency to correct an administrative error or omission in an allocation of low-income_housing_credit dollar amounts the internal_revenue_service district_office that will have examination jurisdiction over the partnership and the general_partner is located in city the relevant facts as represented in these submissions are set forth below plr-113071-99 facts partnership was formed for the purpose of building developing owning and operating a b-unit apartment complex in city the project all of the units in the project are intended for occupancy as low-income units within the meaning of sec_42 in the initial application_for an allocation of credits for the project submitted to agency an agency of the commonwealth of k the project was described as consisting of c buildings the site plan for the project was subsequently revised but prior to agency’s reservation of credits to the project to increase the number of buildings from c to d each building was to contain e residential units agency was notified of this change thereafter the site plan for the project was further revised to increase the number of buildings from d to f to comply with the local zoning authority’s interpretation for side and rear yard setback requirements as a result the site plan for the project contemplates the construction of c buildings with e residential units each and e buildings with g residential unit each the applicant failed to notify agency of this change to the site plan agency issued a carryover allocation in the amount of dollar_figureh per year in the carryover allocation d bins were assigned at the time that the carryover allocation was awarded and at the time that partnership received and executed the carryover allocation partnership did not appreciate the significance of the lack of a bin for all f buildings in the project it was not until i that it was realized that the application and the carryover allocation should have reflected f buildings and not d buildings agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 and that the number of buildings in the project was not material either to its initial reservation of credits or to its subsequent carryover allocation of the credit reserved agency also represents that the fact that the project has f buildings rather than d does not affect the amount of the housing_credit_dollar_amount allocated to the project the ranking of the project agency's requirements for allocations or any other aspect of the carryover allocation for the project ruling requested partnership and agency request the service to rule that agency can amend the carryover allocation to include a bin for each of the f buildings in the project as required under sec_1_42-13 of the regulations the partnership and agency hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted plr-113071-99 law and analysis under sec_42 of the code state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 of the regulations defines an administrative error or omission as a mistake that creates a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 partnership committed an administrative error when it failed to inform agency of the correct number of buildings in the project at or before the time agency issued the carryover allocation for the project we do not believe that this error was a misinterpretation of the applicable rules and regulations under sec_42 this error created a document ie carryover allocation that inaccurately reflects the intent of partnership and agency at the time the document was originally completed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency's allocation round nor any other aspect of the carryover allocation for the project finally it was not until i that it was realized that the application and the carryover allocation should have reflected f buildings and not d buildings a request to correct this error was immediately filed following this discovery thus a correctable administrative error occurred in this situation under the represented facts the carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated to a building or project this correction would involve a numerical change to the credit_amount allocated to one or all of the d buildings that initially received bins after applying the relevant law and regulations to the facts submitted and the representations set forth above we rule as follows partnership committed an administrative error when it failed to inform agency of the correct number of buildings in the project plr-113071-99 because of that administrative error the carryover allocation inaccurately reflects the intent of partnership and agency at the time the carryover allocation was made partnership and agency requested approval within a reasonable period of time after they became aware of the administrative error and agency may issue a bin for each of the f buildings in the project to correct this administrative error agency must do the following amend the carryover allocation to include a bin for each of the f buildings in the project on the amended carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and sec_2 attach a copy of the amended carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing_credit under sec_42 in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of this letter_ruling to partnership's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
